                Case 2:18-cv-00928-MJP Document 86 Filed 10/26/18 Page 1 of 7



                                                              The Honorable Marsha J. Pechman
 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE
10
     YOLANY PADILLA, IBIS GUZMAN, BLANCA
11
     ORANTES, BALTAZAR VASQUEZ,                                   No. 2:18-cv-928 MJP
12
                                        Plaintiffs-Petitioners,
13         v.                                                     DEFENDANTS’
                                                                  RESPONSE TO
14
     U.S. IMMIGRATION AND CUSTOMS ENFORCEMENT                     PLAINTIFFS’ REPLY TO
15   (“ICE”); U.S. DEPARTMENT OF HOMELAND                         DEFENDANTS’ MOTION
     SECURITY (“DHS”); U.S. CUSTOMS AND BORDER                    FOR RELIEF FROM
16   PROTECTION (“CBP”); U.S. CITIZENSHIP AND                     DEADLINES
     IMMIGRATION SERVICES (“USCIS”); EXECUTIVE
17
     OFFICE FOR IMMIGRATION REVIEW (“EOIR”);
18   THOMAS HOMAN, Acting Director of ICE; KIRSTJEN
     NIELSEN, Secretary of DHS; KEVIN K. McALEENAN,
19   Acting Commissioner of CBP; L. FRANCIS CISSNA,
     Director of USCIS; MARC J. MOORE, Seattle Field Office
20
     Director, ICE, JEFFERSON BEAUREGARD
21   SESSIONS III, United States Attorney General; LOWELL
     CLARK, warden of the Northwest Detention Center in
22   Tacoma, Washington; CHARLES INGRAM, warden of the
     Federal Detention Center in SeaTac, Washington; DAVID
23
     SHINN, warden of the Federal Correctional Institute in
24   Victorville, California; JAMES JANECKA, warden of the
     Adelanto Detention Facility;
25
                                    Defendants-Respondents.
26
27
28

                                           i                        Department of Justice, Civil Division
     DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE                       P.O. Box 868 Ben Franklin Station
     TO MOTION FOR RELIEF FROM DEADLINES                                  Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                             (202) 616-4458
               Case 2:18-cv-00928-MJP Document 86 Filed 10/26/18 Page 2 of 7




 1           Defendants respectfully submit this Reply to Plaintiffs’ Response in Opposition to
 2   Defendants’ Motion for Relief from Deadlines (ECF 84). This Court should grant an abeyance in
 3   this case because (I) Plaintiffs would suffer no harm from an abeyance when the named Plaintiffs
 4   have already been released on bond and all putative class members will continue to receive bond
 5   hearings under Matter of X-K- and (II) litigating issues subsidiary to Matter of X-K- before the
 6   Attorney General has ruled will waste judicial and the parties’ resources.
 7                                          ARGUMENT
        I.      Plaintiffs would suffer no harm from a short stay because all named Plaintiffs
 8
                have received bond hearings and the proposed class will continue to receive bond
 9              hearings under Matter of X-K-.

10           Plaintiffs’ harm arguments center on the proposed class, not the named Plaintiffs—as there

11   is no cognizable argument that named Plaintiffs would suffer any harm from an abeyance

12   whatsoever, because they all have received bond hearings and have been released from

13   immigration custody.

14           There also is no legally cognizable harm to the proposed Bond Hearing Class. They will

15   continue to receive bond hearings under Matter of X-K-, as Plaintiffs concede. See ECF 45 at 4 n.2

16   (“Proposed class members are eligible for bond hearings unless and until the decision is vacated.”).

17   Those hearings are held promptly, and the claim here relates to a very small difference between

18   when Plaintiffs seek hearings (within seven days) and when hearings are in fact held consistent

19   with the ongoing important competing obligations of the immigration courts—many of which also

20   relate to detained aliens. See PI Opp., ECF 82, at 10-11.

21           This short difference of time for scheduling a bond hearing cannot constitute legally

22   cognizable harm: the Supreme Court in Jennings held that the statute at issue requires detention

23   during the pendency of immigration proceedings. Jennings v. Rodriguez, 138 S. Ct. 830, 845

24   (2018). There, the Court explained that “[8 U.S.C.] §§ 1225(b)(1) and (b)(2) mandate detention of

25   aliens throughout the completion of applicable proceedings and not just until the moment those

26   proceedings begin.” Id. And prior to its reversal in Jennings, the Ninth Circuit held that bond

27   hearings would be required only after the passage of six months. Rodriguez v. Robbins, 804 F.3d

28   1060, 1069-71 (9th Cir. 2015) (reversed). The bond hearings that occur under Matter of X-K- are

                                                  2
                                                                        Department of Justice, Civil Division
     DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE                           P.O. Box 868 Ben Franklin Station
     TO MOTION FOR RELIEF FROM DEADLINES                                      Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                 (202) 616-4458
               Case 2:18-cv-00928-MJP Document 86 Filed 10/26/18 Page 3 of 7




 1   held much more quickly than this outer bound approved by the now-vacated Rodriguez decision.
 2          As it currently stands, and will continue to under an abeyance, the proposed class will
 3   receive prompt bond hearings under Matter of X-K- and remain in the United States while their
 4   asylum claims are pending. Plaintiffs’ assertion that class members will abandon asylum claims if
 5   they do not receive a bond hearing within seven days—as opposed to promptly and consistent with
 6   immigration court schedules—is not consistent with their assertions relating to the severity of the
 7   harm that will ensue. See ECF 84 at 8 (stating aliens likely to “return to likely persecution, torture,
 8   or death” and “give up their cases” due to the timing of bond hearings). This rationale does not
 9   call for moving ahead at this time when viewed next to the holding in Jennings—where the
10   challenge relates to much longer periods of detention—and the Supreme Court’s explanation that
11   aliens in detention must make difficult choices when seeking immigration relief. Demore v. Kim,
12   538 U.S. 510, 530 n.14 (2003) (noting that “there is no constitutional prohibition against requiring
13   parties to make” “difficult judgments as to which course to follow”) (internal quotation marks and
14   citation omitted). Importantly, Plaintiffs have not named a single class member who has gone
15   without a bond hearing through the course of this litigation or anyone who has left the United
16   States and faced harm due to the small difference in the timing of bond hearings. Any harm from
17   an abeyance is purely theoretical and outweighed by the judicial efficiency of avoiding
18   unnecessary litigation that will need reconsideration. See, e.g., Alaska Right to Life Political Action
19   Comm. v. Feldman, 504 F.3d 840, 849 (9th Cir. 2007) (“[W]e conclude that the district court
20   should have declined to exercise jurisdiction on prudential ripeness grounds, given the
21   inadequately developed record and the absence of a showing that withholding jurisdiction would
22   impose hardship on the parties.”).
23          Furthermore, as Defendants have detailed, Defendants anticipate that any stay or abeyance
24   would be brief because the Attorney General has set a deadline of November 9, 2018, for interested
25   amici to submit briefs, meanwhile briefing on the preliminary injunction motion will not be
26   complete until October 26, 2018, and the instant motion is noted for that same date. Plaintiffs’
27   brief shows that the Attorney General makes decisions within a short timeframe, sometimes the
28   same day that he certifies the case, other times in three months, and at longest within five months.
                                                   3
                                                                           Department of Justice, Civil Division
     DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE                              P.O. Box 868 Ben Franklin Station
     TO MOTION FOR RELIEF FROM DEADLINES                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 616-4458
               Case 2:18-cv-00928-MJP Document 86 Filed 10/26/18 Page 4 of 7




 1   ECF 84 at 5-6. The Attorney General first certified this Matter of X-K- question on September 18,
 2   2018. See id. at 6. By the time that the preliminary injunction motion in this case is fully briefed,
 3   the Attorney General will have reviewed the issue for five weeks. There is no reason to believe
 4   that the abeyance would be long in this case. Because Plaintiffs will suffer no harm, this Court
 5   should grant an abeyance.
        II.     Litigating issues subsidiary to Matter of X-K- before the Attorney General has
 6
                ruled will unnecessarily consume judicial and party resources.
 7          Plaintiffs contend that they cite Matter of X-K- as merely “evidencing the availability of
 8   bond hearings” but proceed to argue at length that Matter of X-K-’s holding “cannot . . . change[,]”
 9   as they maintain that Matter of X-K- is mandated by the Constitution and by statute. ECF 84, at 1,
10   12. Plaintiffs’ complaint, however, does not claim that bond hearings are required by the
11   Constitution or statute—instead, they claim that the Constitution is violated by “prolonging . . .
12   detention by delaying their bond hearing[s]” provided for in Matter of X-K. Second Am. Compl.
13   ¶ 151; see id. ¶ 152 (government detaining for “unreasonable time awaiting a bond hearing”); id.
14   ¶ 155 (APA violated by “unreasonable time awaiting a bond hearing”). Plaintiffs would need to
15   amend their complaint (on behalf of a plaintiff with standing) if they sought to challenge the
16   determination—should one be made—that the INA did not permit bond hearings in these
17   circumstances. Such an allegation would of course be premature at this time, providing a further
18   reason to temporarily stay the case. Plaintiffs’ attempt to litigate what is currently a hypothetical
19   determination by the Attorney General shows the propriety of an abeyance in this case. Plaintiffs
20   and Defendants are in agreement that a change in Matter of X-K- could alter the legal landscape of
21   the present case. Waiting until the Court has a complete view of the future legal landscape and the
22   effects that the Attorney General’s decision will also preserve judicial resources.
23          In acknowledging that any class certified or relief granted would promptly require
24   reconsideration after the administrative decision, Plaintiffs essentially agree that there is a
25   “substantial risk of duplication of proceedings and waste of judicial resources” without an
26   abeyance in this case. McMenemy v. Colonial First Lending Grp., Inc., No. 2:14-CV-001482 JAM
27   A, 2015 WL 1137344, at *2 (E.D. Cal. Mar. 12, 2015). If this Court were to grant preliminary
28
                                                   4
                                                                         Department of Justice, Civil Division
     DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE                            P.O. Box 868 Ben Franklin Station
     TO MOTION FOR RELIEF FROM DEADLINES                                       Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                  (202) 616-4458
               Case 2:18-cv-00928-MJP Document 86 Filed 10/26/18 Page 5 of 7




 1   injunctive relief or define a class before Matter of M-S- is decided, it would need to immediately
 2   reconsider those determinations after that decision has been published. Plaintiffs acknowledge as
 3   much when they state that “this Court has ample authority, where appropriate, to modify any class
 4   definition or order granting preliminary injunctive relief.” ECF 84 at 9. But whether this Court has
 5   the ability to modify its orders is distinct from whether it should move forward with litigation of
 6   these claims where the legal landscape will soon change significantly. Doing so would likely be
 7   inefficient and duplicative, as any decision made now cannot fully contend with an Attorney
 8   General decision that has not yet been made. A delay is particularly warranted given the short
 9   period of time at issue in this litigation, where bond hearings are now provided promptly consistent
10   with immigration court schedules, but plaintiffs seek to impose a seven day limit. No matter if the
11   Attorney General upholds Matter of X-K- or alters it, this Court will need to modify any rulings to
12   reflect that change and its prior rulings will be to varying extents obsolete. Hence, the preservation
13   of judicial resources warrants an abeyance.
14                                             CONCLUSION
15          For these reasons and those in its Motion for Relief from Deadlines, ECF 83, this Court
16   should grant an abeyance in this case pending the Attorney General’s decision in Matter of M-S-.
17   In the alternative, if this Court does not believe that a full abeyance is warranted, it should at
18   least postpone class certification and ruling on the preliminary injunction motion with respect to
19   the Bond Hearing Class.1
20
21
22
23
24
25
26
27   1
       Further, the Ninth Circuit is currently considering the issue of the proper allocation of the burden
     of proof in bond hearings under sections 1225 and 1226, which also warrants an abeyance on that
28   issue. See Rodriguez v. Jennings, 887 F.3d 954 (Mem.) (9th Cir. 2018).
                                                    5
                                                                           Department of Justice, Civil Division
     DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE                              P.O. Box 868 Ben Franklin Station
     TO MOTION FOR RELIEF FROM DEADLINES                                         Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                                    (202) 616-4458
              Case 2:18-cv-00928-MJP Document 86 Filed 10/26/18 Page 6 of 7




 1   Dated: October 26, 2018                     Respectfully submitted,
 2
                                                 JOSEPH H. HUNT
 3                                               Assistant Attorney General
                                                 Civil Division
 4
                                                 WILLIAM C. PEACHEY
 5
                                                 Director
 6                                               Office of Immigration Litigation,
                                                 District Court Section
 7
                                                 EREZ REUVENI
 8
                                                 Assistant Director
 9
                                                 /s/Lauren C. Bingham
10                                               LAUREN C. BINGHAM
                                                 Trial Attorney
11
                                                 Office of Immigration Litigation,
12                                               District Court Section
                                                 United States Department of Justice
13                                               P.O. Box 868, Ben Franklin Station
                                                 Washington, DC 20044
14
                                                 Phone: (202) 616-4458
15                                               Lauren.C.Bingham@usdoj.gov

16                                               SARAH S. WILSON
                                                 Assistant United States Attorney
17
18                                               JOSEPH DARROW
                                                 FRANCESCA M. GENOVA
19                                               Trial Attorneys
20
21
22
23
24
25
26
27
28
                                          6
                                                              Department of Justice, Civil Division
     DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE                 P.O. Box 868 Ben Franklin Station
     TO MOTION FOR RELIEF FROM DEADLINES                            Washington, D.C. 20044
     (Case No. 2:18-cv-00928-MJP)                                       (202) 616-4458
               Case 2:18-cv-00928-MJP Document 86 Filed 10/26/18 Page 7 of 7




 1                                    CERTIFICATE OF SERVICE

 2
 3          I HEREBY CERTIFY that on October 26, 2018, I electronically filed the foregoing

 4   document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 5   is being served this day on all counsel of record or pro se parties via transmission of Notices of
 6
     Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or
 7
     parties who are not authorized to receive electronically filed Notices of Electronic Filing.
 8
 9
10                                                         /s/ Lauren C. Bingham
                                                           Trial Attorney
11                                                         United States Department of Justice
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                                       Department of Justice, Civil Division
     DEFENDANTS’ REPLY TO PLAINTIFFS’ RESPONSE                             Office of Immigration Litigation
     TO MOTION FOR RELIEF FROM DEADLINES                                  P.O. Box 868 Ben Franklin Station
     (Case No. 2:15-cv-01543-RSM)                                              Washington, D.C. 20044
                                                                                   (202) 532-4700
                                                  7
